El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Convenimos enteramente con los apelados en queel alegato del apelante es defectuoso por no contener una relación más amplia del caso. La corte inferior dictó una extensa opinión que lia sido considerada sumariamente o pasada por alto en el alegato del apelante. Este ataca el procedimiento qne dió lugar a la venta judicial efectuada en 3896. Aunque no discutiremos la cuestión, bay probabilidad razonable de qne la corte inferior y los apelados tengan razón al sostener qne los procedimientos qne dieron lugar, a la sentencia y venta en cumplimiento de la misma en el año 1896 eran correctos o qne de sus defectos sólo podían aprovecharse personas qne ahora no están ante la corte. Más qne en esto, sin embargo, convenimos con la corte y los apelados en qne el comprador en la venta judicial estaba protegido contra nn ataque colateral y qne el demandado José Toro Ríos ha estado en posesión de la iraca en cuestión por más de diez años con buena fe y justo título. El caso de González v. Anglada, 33 D.P.R. 1021, y los casos citados en el mismo son aplicables a las distintas, proposiciones que consideraremos más adelante.
Manuel Astasio Carrillo falleció el día 13 de octubre de 1893. Según el alegato del apelante, su sucesión (sic) fue-demandada por Antonio Oms en cobro de pagaré por la *225suma de $282.50 y la finca objeto de este litigio fué embar-gada y vendida. Estos fueron los procedimientos impug-nados por el apelante. La finca fué adjudicada al acree-dor, Oms. Este último traspasó la misma o sus derechos sobre ella a Celestino Lanza, a cuyo favor se otorgó la es-critura de venta. Celestino Lanza adquirió un título que nos inclinamos a creer no podía ser atacado en un pleito colateral. Aparentemente, la persona de quien él compró tenía un justo título, adquirido en virtud de adjudicación de una corte competente. Todo esto, en el supuesto de que la sentencia y la venta fueran defectuosas.
El pleito no está dirigido contra Celestino Lanza, sino contra José Toro Ríos. En el año 1906 el primero otorgó a favor del segundo escritura formal de la finca, pero la prueba tendió a demostrar que José Toro Ríos bubo la finca de Lanza en 1899. En el 1903 José Toro Ríos tramitó e inscribió un expediente de dominio sobre el mismo inmueble, en unión a otras fincas.
Bajo estas circunstancias, aunque -Celestino Lanza tu-viera un título imperfecto, era un justo título en lo que a José Toro Ríos se refería. Este último obtuvo un título absoluto mediante prescripción por más de diez años. Cruzado v. López Ballester, 26 D.P.R. 163.
El apelante dió algún énfasis al becbo de que José Toro Ríos era Registrador de la Propiedad al tiempo en que la finca fué vendida en pública subasta y hasta la época en que él, José Toro Ríos, la compró. Creemos que un registrador puede adquirir una propiedad como cualquiera otra persona, aun cuando una escritura que haya pasado automáticamente por sus manos pueda haber demostrado falta de título. A los demandantes incumbía demostrar que José Toro Ríos tenía conocimiento real de los defectos, si es que éstos existían.

La sentencia apelada debe ser ccmfirmada.

El Juez Asociado Señor Aldrey no intervino.